                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

TIMBER TACKER                                                                PLAINTIFF

V.                          CASE NO. 5:19-cv-313-LPR-BD

DREW COUNTY JAIL                                                           DEFENDANT

                                          ORDER

         The Court has received a Recommended Disposition filed by Magistrate Judge Beth

Deere. Mr. Tacker has not filed objections to the Recommendation. After careful review,

the Court concludes that the Recommendation should be, and hereby is, approved and

adopted as this Court’s findings in all respects.

         This lawsuit is DISMISSED, without prejudice, based on Mr. Tacker’s failure to

timely notify the Court of his current address, as required by the Court’s October 17, 2019

Order.

         IT IS SO ORDERED, this 9th day of December, 2019.



                                                    Lee P. Rudofsky
                                                    UNITED STATES DISTRICT JUDGE
